Love, J.,
concurring. I concur fully in the opinion just delivered by my brother Shibas, and I can add nothing to what he has said *404touching the points'which he has considered. I purpose, however, to ■give my own views upon one question which has mot been discussed in the opinion. The respondent sets up the defense among others that the alleged invention of Col. Green was in public use for more than two years prior to his application for a patent, and after the time when, as Col. Green claims, his invention was perfected. But the complainants insist that this defense cannot be maintained, because one of its essential conditions is that the public use for two years must have been with Green’s knowledge and consent, and the complainant contends that the defendant has failed to establish the fact of-Green’s knowledge and consent. If it were necessary, in my view, to the decision of this point, I would be compelled to find the fact to be that Green did know of- the use of the invention for more than two years prior to hiá application. In my judgment, the preponderance of evidence, both direct and circumstantial, shows that Green did know the fact that driven wells, substantially the same as his, were in public use for a period of more than two years before he made his application.
Several witnesses, apparently credible, against Green alone testify to facts showing directly Green’s knowledge and acquiescence in the use of his invention for the time mentioned. Besides, it appears that quite a number of driven wells were put down and used in the town of Cortland, New York, where Green lived, for more than three years before he filed his application, and it is difficult to see how Green could have been ignorant of such a fact,'considering the deep interest he must have felt in its results. But, in my judgment, it is unnecessary to this defense to find that Green knew of and assented to the use of his invention for the period in question. Green’s original patent was issued when the act of 1839 was in force, and it is clear to my mind that, according to the true construction of that act, a public use of an invention for two years, without the consent of the inventor, is sufficient to invalidate the patent..
The seventh section of the act of 1839 (5 St. at Large, 353) provides that—
“ Every person or corporation who has or shall have purchased or constructed any newly-invented machine, manufacture, or composition of matter, prior to the application of the inventor or discoverer for a patent, shall be held to possess the right" to use, and vend to others to be used, the specific machine, manufacture, or composition of matter so made or purchased, without liability therefor to the inventor, or any person interested in such invention ; and no patent shall be held to be invalid by reason of such purchase, sale, or use prior to the application for a patent as aforesaid, except on proof *405of abandonment of such invention to tlio public, or that such purchase, sale, or prior use has been for more than two years prior to such application for a patent.”
The section just quoted was no doubt intended as an amendment of the sixth section of the act of 1836, as follows:
“ That any person or persons having discovered or invented any new and useful art, machine, manufacture, or composition of matter, or any new and useful improvement on any art, machine, manufacture, or composition of matter, not known or used by others before his or their discovery or invention thereof, and not at the time of his application for a patent in public use or on sale with his consent or allowance as tlio inventor or discoverer, and shall desire to obtain an exclusive property therein, may make application in writing to the commissioner of patents expressive of such desire, and the commissioner, on duo proceedings had, may grant a patent therefor.”
What is the true construction of the seventh section of the act of 1839 just quoted? Is it essential to a defense set up under that section that the “sale or prior use” of the invention for more than two years before the application for a patent should be with the inventor’s “consent or allowance ?”
In the case of Egbert v. Lippmann, Blatchfoed, 3., said:
“ The effect of the act of 1839 is to require that an inventor shall not permit his invention to be used in public at a period earlier than two years prior to liis application for a patent under the penalty of having his patent rendered void by such use. Consent and allowance by the inventor are not necessary to such invalidity.”
The decree in this caso was affirmed by the supreme court of the United States. 104 U. S. 333. Mr. Justice Woods, in delivering the opinion, says that—
“ Since the passage of the act of 1839 it has been strenuously contended that the public use of an invention for more than two years before such application, oven without his [the inventor’s] consent and allowance, renders the letters patent therefor void. It is unnecessary in this ease to decide this question, for the alleged use of the invention covered by the letters patent to Barnes is conceded to have been with his express consent.”
It .is, therefore, to say the least, an opon question whether or not. the consent of the patentee to the public use is a condition essential to the defense in question. Bor my own part, I must say that, but for the doubt thus cast upon the construction of the seventh section of the act of 1839, I could not possibly entertain a question about it.
Upon what principle of construction may we attempt to interpolate the significant words “consent or allowance” into the statute ? These words do not appear in the statute. No such condition is expressed *406as these words imply. The plain, simple, and unqualified provision is that “no patent shall he held to be invalid by reason of such purchase, sale, or use prior to the application, except on proof of abandonment of such invention to the public, or that such purchase, sale, or prior use has been for more than two years prior to such application for patent.”- -Not 'a word is here used to the effect that’ such prior use or sale shall be with the “allowance or consent” of the patentee. If we get such a condition into the section we must do it either by construction or interpolation. Now, the interpolation of material words into, a statute is ordinarily an act of simple violence. It is a settled rule in the interpretation of contracts and statutes that their meaning and intent must be ascertained/from all and not from a part of the words of the act or instrument. It would do violence to this yule, in the construction of a statute to cast out certain words and consider only what remained. And surely we may, with much stronger reason,. say that it would be wholly inadmissible to incorporate into a statute words not found in it, and thereby give the act a meaning and construction wholly different from that which it would bear without such interpolation.
It may not be amiss here tó note what a celebrated writer upon the law of nations says upon the interpretation of treaties:
“The first general maxim of interpretation is that it is not permitted to interpret what has no need of interpretation. When an act is conceived in clear and precise terms, when the sense is manifest and leads to nothing absurd, then there can be no need to refuse the sense which a treaty naturally presents. To go elsewhere in search of conjectures in order to restrain or extinguish it is to endeavor to elude it. If this dangerous method be once admitted, there will be no act which it will not render useless.” Yattel, Law Nat. book 2, c.17, p. 368.
Now, what is there in the clause in question that needs interpretation? It is plain and unambiguous. It is free from obscurity. Does the language of the clause, when received in its obvious sense, lead to any absurd result ? Would it, when so taken, work such gross and palpable injustice as to lead the mind to conclude that the legislature intended it to be received in some other and different sense ? On the contrary, the legislature had, in my opinion, a wise purpose in fixing a period of limitation which should not depend upon the uncertainty of the patentee’s consent. Its purpose was to require some degree of diligence from the inventor in the assertion of his rights, and to give him full protection when he exercised that diligence; and at the same time to protect the public in the exercise of rights ac« *407quircd, where the patentee should, by reason of his own negligence, fail even to file his application for a patent for a period of two years. The legislature may justly have considered a period of two years from the completion of the invention quite a sufficient time to enable the inventor to make his application. No injustice could possibly arise to him from such a rule except as a consequence of his own negligence. What but negligence could lead an inventor to delay the assertion of his claims for more than two years from the maturity of his right ? And was it the intention of congress to protect him against the consequences of his own negligence ? If the complainants’ construction is to prevail, there is no time whatever prescribed within which, without the inventor’s own consent to the use, he is required to make his application for a patent. The inventor could, under this construction, by simply refusing his consent, withhold his invention from public use for an unlimited time after bringing it to perfection. He might, after the lapse of many years, and after his invention should be in general use, by simply denying his consent, or by mere silence, obtain a patent, and thus override and prejudice intervening investments and industries, unless, indeed, a case of abandonment could be made out. This, it is easy to see, would be against sound policy as well as private justice. The public interest would be prejudiced and individuals injured without real benefit to the inventor, since his true interest would certainly not be promoted by the delay.
Congress did,indeed, in the act of 1836, give to the inventors and discoverers the right to apply for a patent without limit as to time, after they were in public use or sale, when without their own consent or allowance. But the unwisdom of this provision becoming apparent, congress, in the act of 1839, changed the law by prescribing a fixed period of limitation and omitting the words requiring the inventor’s “consent or allowance” to the use or sale of his invention. The intention of congress, in the act of 1839, is further illustrated by section 4886 of the Revised Statutes. It will appear by inspection of this section that it embodies so much of the seventh section of the act of 1839, and the sixth section of the act of 1836, as it was the purpose of congress to preserve; and that while the two-years’ limitation is in express terms re-enacted in the 4886th section -of the Revision, the qualifying words requiring the consent or allowance of the inventor used in the act of 1836 are entirely omitted. The section is as follows:
“ Sec. 4886. Any person who has invented or discovered any new and useful art, machine, manufacture, or composition of matter, or any new and useful *408improvement thereof, not known or-used hy others in this country, and not patented or described in any printed publication in this or any foreign country, before his invention or discovery thereof, and not in public use or on sale for more than two years prior to his application, unless the same is proved to have been abandoned, may, upon payment of the fees required by law, and other due proceedings had, obtain a patent therefor.”
■ It will not, I suppose, be doubted that the two-years’ limitation -clause ,in the seventh section of the act of 1839 must receive precisely the same, construction as the two-years’ limitation clause in section 4886 of the Revised Statutes. The language of this clause in the two sections being substantially the same, and the purpose of the legislature the same, it follows that the construction must be the same.
Now, does any one for a moment suppose that the.words “and not in public use or on sale for more two than years prior to his application,” in section 4886 of the Revision, will bear the construction that the two-years’ public Use, in order to invalidate the patent, must be with the “assent or allowance” of the inventor? Will any court ever interpolate the words “assent or allowance” into section 4886, thus: And not in public use or on sale “with, the assent or allowance of the inventor” for more than two years prior to his application? What possible reason could have moved congress to provide that the public use, in order to defeat the patent and vest% right to use the invention in the public, should continue for two years, if that public use was to be with the consent and allowance of the inventor?
The act of 1839 must, I think, have been specially intended to apply to a class of persons who should make, use, and vend the “machine, manufacture, or composition of matter” before the application, without the allowance or consent of the patentee. The seventh section of that act, it will be observed, provides substantially that any person who has or shall have constructed or purchased such newly-invented thing prior to the inventor’s application, shall have the right to use and vend to others such specific thing, without liability to the inventor or other person interested in the same. Now this must surely refer to persons who should construct or purchase the newly-invented thing without -the inventor’s consent or allowance, becausp, if it were constructed or purchased with the inventor’s allowance and consent, he could not, on general principles, make them liable as infringers. This particular provision of the seventh section was, therefore, wholly unnecessary and nugatory except as a protection to those who should invade the inventor’s right without his “consent or allowance” before the application. And can it be doubted that the words which imme*409diately follow in the same section refer, in part at least, to the same class of persons, namely, those who should purchase or make the inventor’s “machine, manufacture, or composition of matter” without his consent or allowance ? Can it be questioned that the provision that “no patent shall be held to be invalid by reason of such purchase, sale, or use prior to the application for a patent, etc., except on proof that such purchase, sale, or prior use has been for more than two years prior to such application, ” was intended to embrace at least the class of eases referred to in the immediately preceding part of the section ? In my opinion this two-years’ limitation was intended in the act of 1839, as it unquestionably is in the 4886th section of the Revised Statutes, to be general, and that it applies to all cases in which the invention has been in public use or on sale for more than two years prior to the application, whether with or without the consent or allowance of the inventor.
It is obvious, from the plain reading of the act of 1836, that under its provisions an inventor who permitted or allowed the public use or sale of his invention up to the time of his application, was not entitled to protection, for the unavoidable implication from the language is that he should not be entitled to a patent. The law would not permit him to'call to account as infringers persons whom he had allowed to use his invention, and perhaps invest their money-in it, before he gave notice of his intention to claim' it bv, making his application.
The class of persons, therefore, who used or sold the “art, machine, manufacture, or composition of matter” with the consent of the inventor, were fully provided for and protected by the act of 1836. But there was another class not provided for by that act, namely, those who should use, purchase, or sell the thing invented without the inventor’s consent before his application. The public use did not, under the statute of 1836, preclude the inventor from his right to a patent and his right to call infringers to account where his invention was used before the application without his allowance or consent. Yet it is obvious that the latter class of persons might have a certain equity which the law ought to protect, and the primary object of the seventh section of the act of 1839 seems to have been the protection of those who might before the application, without the inventor’s consent, use his invention and perhaps invest money in it. Hence the seventh section of that act provides that “any person or corporation who shall or shall have purchased or constructed any newly-invented *410machine, manufacture, or composition of matter prior to the application by the inventor or discoverer for a patent, shall be held to possess the right to use, and vend to others to be used, the specific machine, manufacture, or composition of matter so made or purchased without liability therefor to the inventor or any other person interested in such invention.” If the statute had stopped here a possible inference might have arisen that a patent issued to an inventor, where his invention had been on sale or in use even without his consent, would be held invalid. This would have been unjust to the inventor. It was his own fault or negligence if his invention came into public use with his own consent or allowance, and the- act of 1836 denied him. relief against the consequence of his own fault or negligence. But it was the manifest purpose of the act of 1839 to guard carefully against any possible implication that the sale or use of the invention, without the inventor’s consent or allowance, should deprive him of his right to a valid patent. Hence it is further provided in the same clause of section 7, following the words just quoted, that “no patent shall be held to be invalid by reason of such purchase, sale, or use prior to the application for a patent,” except what? Except on proof of abandonment, or on proof that such purchase, sale, or prior use has been for more than two years prior to such application for a patent.
Now, what follows from this analysis of the two statutes? Is not the inference plain and irresistible that the purchase, sale, or prior use of the things invented for two years before the application, without the assent and allowance of the inventor,' would invalidate the patent ? Can we here interpolate the words “with the assent and allowance” of the inventor, seeing that the very object of the thirty-ninth section was to provide for a class of cases in which the invention should be used without the inventor’s consent or allowance?. The clause of the act of 18.39 in question here is, I think, a statute of limitation, and all such statutes are founded rather upon considerations of public policy than private justice. And where no exceptions are made in the statute itself, it is not competent for the courts to introduce them. If married women, infants, and other persons under disability were not excepted from the provisions of a statute of limitations, no court could incorporate into the statute a saving clause in their favor.
Standing upon the.broad grounds of public policy it matters not that a statute of limitations may work injustice in particular eases. If my construction of the seventh section of the act of 1839 be cor*411rect, it is decisive of the present case, since it is established by the evidence beyond doubt that Green’s invention was in public use for more than two years prior to his application for a patent.